Mr. Justice White
dissenting:
I think the Court is in error in holding that the admission of evidence, tending to establish the commission of crimes other than the one charged against defendant in the information, was proper and not prejudicial to him. The quotation from 17 R. C. L., cited in the opinion, properly states the law, but the facts of this case exclude its application herein. On the contrary, that rule of law shows conclusively that the evidence in question was not only inadmissible, but highly prejudicial to defendant. It may be conceded that “the other property” found in the possession of defendant was stolen, but it does not appear from the proof that there was any connection between it and the property described in the information. Furthermore, the record does not show that the other property was stolen at about the same time and place as that charged in the-information. On the contrary, it shows the following, viz.; *456that the property described in the information was taken at 16th and Wazee streets, in front of the Sugar Building, about October 3d or 4th, 1917; that the wheel of Otis C. Rubidge was taken from “in front of Barnes Business College the night of September 19th,” no year designated; that the bicycle of Éarl McAndrews was taken “about in August,” no year or place shown; that-the wheel of Edward Cornwell was taken “October, I think it was the 17th or 18th,” no year or place disclosed; that the bicycle of Ellis Baskin was stolen “in the early part of October, at 18th and Lincoln” streets, no year given; that the bicycle of Guy E. Bruenert was stolen “along about October, (no year given), from the side of the store at 17th and Larimer streets.”